Kupferman, J.
Starting in 1960, plaintiff, an interior decorator and seller of antiques and objects of art, worked on an apartment at 960 Park Avenue. The apartment belonged to the defendant Vera deBham, but payment for the work done and to be done, was the responsibility of her friend, the codefendant on the first three causes of action, Robert O. J. Streuber. There is no doubt that he was making a gift to Vera deBham. This work was done through 1962, and when Streuber fell behind in the payment of some of the bills, Vera deBham paid some small balances as they accrued.
In 1966, plaintiff agreed to do a substantial remodeling and furnishing job in the apartment, relying on the previous dealing with both Streuber and deBham. Streuber has paid $45,000 on account, with a balance of $33,572.35 unpaid. Streuber has' raised various defenses with respect thereto, which are not now before the court, and resists making the payment because, among other reasons, he has married another in the interim. (Cf. Lowe v. Quinn, 27 N Y 2d 397 [1971] [recovery of engagement ring denied to a married man].)
The question before us is whether the plaintiff may proceed on the fourth cause of action on the theory of unjust enrichment against deBham, the person who received the specific benefits.
There is no claim on a guarantee by the defendant deBham, because there is no writing signed by her and it can be thought that the Statute of Frauds would apply (General Obligations Law, § 5-701, subd. 2; Richardson Press v. Albright, 224 N. Y. 497 [1918]). However, the Statute of Frauds language of a promise ‘ ‘ to answer for the debt, default or miscarriage of another person; ’ ’ might be distinguishable here for it could be held on the facts to be presented that this was an original promise.
The defendant deBham was not merely the innocent recipient of an unsolicited gift. It is indicated that she was intimately *466involved in every stage of the arrangements, and having benefited therefrom, ought without any doubt also be liable to the plaintiff for what she received. (See Bradkin v. Leverton, 26 N Y 2d 192 [1970].)
A windfall creates a chilling effect. The defendant deBham is not a bona fide third-party donee beneficiary insofar as this plaintiff is concerned.
The order denying the motion to dismiss the fourth cause of action of plaintiff’s second amended complaint should be affirmed, with costs.